Citation Nr: 1715401	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2009 for service connection for posttraumatic stress disorder (PTSD) with major depressive disorder with anxiety.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a right shoulder disability.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a lower back disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to December 2003.  His service personnel records show he was awarded the Combat Action Ribbon.  The record indicates that the Veteran had previous inactive and active duty service, but these dates have not been verified.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the testimony from this hearing has been associated with the claims file.  

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a right shoulder disability (previously characterized as biceps tendinitis, right shoulder) and a lower back disability (previously characterized as the residuals of a back injury), the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for a right shoulder disability and a lower back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 6, 2005, the Veteran submitted a claim for service connection for PTSD.  This claim was denied by a January 2007 rating decision.  The Veteran did not appeal this decision and no new and material evidence was received within one year of notice of the decision.  

2.  The earliest effective date shown by the evidence for the grant of service connection for PTSD is the date of receipt of the Veteran's claim to reopen the previously denied claim for service connection for PTSD, February 2, 2009.  

3.  In January 2007, the RO denied the claim for service connection for a right shoulder disability (characterized as biceps tendinitis, right shoulder).  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

4.  Some of the evidence received since the January 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.

5.  In January 2007, the RO denied the claim for service connection for a lower back disability (characterized as the residuals of back injury).  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

6.  Some of the evidence received since the January 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lower back disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 2, 2009 for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).

2.  The January 2007 rating decision that denied service connection for a right shoulder disability (characterized as biceps tendinitis, right shoulder) is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

3.  New and material evidence has been received, and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The January 2007 rating decision that denied service connection for a lower back disability (characterized as residuals of a back injury) is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

5.  New and material evidence has been received, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

Generally, the effective date of an award of service connection, based either on an original claim or a claim reopened after final disallowance, may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The regulation relating to evidence received after the final disallowance of a claim in the form of a service records not previously associated with the claims provides that, notwithstanding any other section of 38 C.F.R. § Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  38 C.F.R. § 3.156(c)(1).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.  

Regulation 38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center, or from any other official source.  Regulation 38 C.F.R. § 3.156(c)(3) provides that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the preponderance of the evidence is against an effective date earlier than February 2, 2009 for the grant of service connection for PTSD.  

The Veteran initially filed a claim for PTSD that was received on April 6, 2005.  In support of his claim, the Veteran noted he had received the Combat Action Ribbon.  In a January 2007 rating decision, the RO denied the claim on the basis that a December 2006 VA examination report concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  (See, in general, December 2006 %VAX PTSD, (rec'd 12/01/2006)).  The Veteran's service treatment records were not of record at the time of this decision.  The Veteran was notified of this decision in February 2007.  The Veteran did not file a notice of disagreement with this decision, and no new and material evidence was received within one year of notice of that decision.  Accordingly, this decision is final.  38 C.F.R. §§ 20.201, 20.302, 20.1103.

The Veteran sought to reopen his claim for PTSD in February 2009.  Service treatment records were received and associated with the claims folder, at least in part, by the time of the August 2009 rating decision in which service connection for PTSD was ultimately granted.  There is some discrepancy as to when service treatment records were received, but the Board concludes that they were received more than one year after the January 2007 rating decision.  Of note, the Veteran stated in his February 2009 claim to reopen that he recently found his service treatment records and planned to mail them to the RO.  In the March 2009 notice letter provided to the Veteran following his claim to reopen, the RO specifically indicated that they would request his service treatment records from the service department, reflecting that they had not yet been associated with his claims file.
As noted above, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first considered the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The regulation specifically notes that an award based, even in part, on official service department records that existed but had not been received at the time of VA's prior decision "is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later." 

Although service treatment records were associated with the claims file after the January 2007 rating decision, the Board concludes that the award of service connection for PTSD is not based on these records.  Importantly, the fact the Veteran had been awarded the Combat Action Ribbon was considered in the previous January 2007 rating decision.  It was also noted to be sufficient evidence of a stressor by the December 2006 VA examiner.  In addition, the Board further observes that the December 2006 VA examiner found that the Veteran did not report PTSD symptoms at the time.  Specifically, the examiner stated:  

I asked the [Veteran] several times about current difficulties that are related to his combat experience while in the service.  The only problems he reported were an avoidance of watching war movies and television news coverage of the war.  He later stated that at times he loses his temper but will then realize what has happened and apologize.  I know this is keeping with only some of the [Veteran's] recorded complaints but he simply did not complain of PTSD or MDD [symptoms].  He was pleasant after the first few minutes and described a successful employment history, a positive family life, good social support, and an enjoyable social life.

In contrast, the Veteran provided more detailed information regarding his current functioning to the June 2009 examiner.  In particular, the Veteran stated that he struggled with impatience, irritability, mood swings, disrupted sleep, and combat-related nightmares since he returned from deployment.  The examiner diagnosed PTSD.  (See June 2009 %VAX PTSD).  The Board observes that he did not report these symptoms at the time of his prior VA examination.  
Accordingly, the Board finds that the service treatment records did not comprise, even in part, a basis for granting the Veteran's claim for service connection for PTSD and major depressive disorder with anxiety.  Therefore, the effective date is the date of his claim to reopen, which is February 2, 2009.  

New and Material

In a January 2007 rating decision, the RO denied claims for a right shoulder condition (characterized as biceps tendinitis, right shoulder) and a lower back disability (characterized as the residuals of a back injury).  The veteran did not timely disagree with this decision and no new and material evidence was received within one year of notice of the decision.  Accordingly, the January 2007 rating decision became final.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See Id., at 120-23.

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), as noted above, provided that such records include service records that are related to the claimed in-service event, injury, or disease.

At the time of the January 2007 rating decision, the evidence relative to the right shoulder claim was comprised of VA and private treatment records showing complaints of right shoulder pain and a diagnosis of right shoulder tendonitis with no history of trauma.  Concerning the claim for residuals of back injury, the medical evidence revealed no complaints of, treatment for, or diagnosis of any back disability.  

Evidence associated with the Veteran's claim since the January 2007 rating decision includes the Veteran's sworn testimony before the undersigned in October 2016 concerning the circumstances in which he injured his right shoulder and back.  In January 2017, and following his testimony, the Veteran submitted civilian hospital records dated in 2000 showing emergency treatment following an inservice motor vehicle accident and undated photographs illustrating the heavy pack he carried as an infantryman.  In addition, in May 2009, the AOJ received military hospital records containing a November 2003 entry showing treatment for a right shoulder disability just prior to discharge.  Finally, June 2009 VA examination findings reveal a currently diagnosed lower back disability.  The Board will discuss each in turn.

In October 2016, the Veteran testified under oath that he believes his current right shoulder and back disabilities result from the wear and tear on his body of carrying heavy weight as an infantryman.  He explained that the corpsmen gave Motrin for pain, and they all just grinned and bore it.  It was at that time, he testified, he was told he had tendonitis in his shoulder.  (See October 2016 %BVA Tbd Hearing Transcripts, pp. 13-14, 15 (rec'd 10/18/2016)).  The Board notes that the Veteran has been awarded the Combat Action Ribbon for service in Iraq.  As such, his testimony as to weight of the pack he carried in the infantry and the treatment he received from the corpsman for the shoulder and back pain and injury he sustained therein is found to be credible.  See 38 U.S.C.A. § 1154(b) (West 2014).  

In the October 2016 hearing, the Veteran also testified that he injured his right shoulder and back in a motor vehicle accident during active service.  Upon further questioning, the Veteran testified that he was treated in a civilian hospital immediately after the accident.  He stated he was the driver of the vehicle, and it flipped over a few times.  He testified that he sustained a concussion and was treated for severe headaches afterward.  (See Transcripts, pp. 13-14, 20-21, 24).

In January 2017, the Veteran submitted treatment records from the Columbia Dade City Hospital emergency room, dated in February 2000.  These records show the Veteran was treated for contusion to the head and abrasions in multiple areas following a rollover motor vehicle accident.  The Veteran was noted to complain of abrasions to the arm, neck pain, left shoulder and right knee pain.  The documents show that X-rays were taken of the pelvis, left shoulder and wrist, right knee and cervical spine.  It appears that a computed tomography (CT) scan of the brain was done, with negative results.  (See, generally, %Pvt tx (Dade City, ER) 2/2000 MVA, (rec'd 1/17/2017)).  In addition, the Veteran also submitted photographs showing the amount of gear he carried as an infantryman.  (See %Photos subm by Vet (rec'd 1/17/2017)).  

In May 2009, the AOJ received records of treatment afforded the Veteran at Lyster Army Medical Center from 2003 to 2009.  An entry dated in November 2003 reflects complaints of intermittent right posterior and lateral shoulder pain times one year, increased with internal and external motion.  X-ray results show unremarkable cervical spine and right shoulder.  It is noted that this entry is just prior to the Veteran's discharge from active service, but is filed among records of treatment provided after his discharge.  (See %Tx at Lyster Army MC, 2003-2009, p. 11 (rec'd 5/27/2009)).

Finally, VA examination conducted in June 2009 shows a diagnosis of chronic lumbar strain.  See June 2009 VA Examination for Spine (%VAX:  Joints p3, spine p6) p. 7 (rec'd in 6/30/2009)).

After review of the evidence, the Board finds that the evidence submitted since the January 2007 rating decision is both new and material.  First, this evidence was not of record at the time of the January 2007 rating decision.  Second, it presents credible testimony of inservice injury to and/or treatment for right shoulder and lower back complaints that, when viewed in context with other evidence-received both prior to and after the January 2007 decision-presents a reasonable possibility of substantiating these claims.  

Accordingly, the Board finds the petition to reopen the claim for entitlement to service connection for a right shoulder disability and a lower back disability is granted.


ORDER

An effective date earlier than February 2, 2009 for service connection for PTSD and major depressive disorder with anxiety is denied.  

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.

New and material evidence having been received, the claim for a lower back disability is reopened.




REMAND

By the decision above, the Board has reopened the previously denied claims for service connection for a right shoulder disability and a back disability.

As discussed above, the record now contains evidence of inservice injury to and treatment for the right shoulder and lower back during the Veteran's service in Iraq.  In addition, the record now contains evidence showing that the Veteran received emergency treatment for a rollover motor vehicle accident in February 2000, including for a contusion to his head, and that he was seen for complaints of right shoulder pain in 2003, just prior to his discharge from active service.  

In addition the June 2009 VA examination report reflects current diagnosis of a lower back disability, as well as for right shoulder tendinitis.  However, the examiner did not proffer an opinion as to their etiologies.  Moreover, there is no indication that the examiner had access to the Veteran's full service treatment records for review.

Accordingly new examinations must be conducted to allow for full review of the Veteran's service treatment records in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claims for service connection for right shoulder and lower back disabilities.  

2.  After the above development has been completed, schedule the Veteran for VA examination(s) with the appropriate specialist to determine the etiologies of his claimed right shoulder and back disabilities.  The entire claims folder, to include this remand, must be made available to the examiner(s) for review, and the examination report(s) should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner(s) are asked to address whether it is at least as likely as not that the Veteran has a current right shoulder and/or back disability that is any way related to, or began during, his military service.  The examiner(s) should specifically address the impact of the February 2000 motor vehicle accident and the Veteran's having hiked long distances with a heavy pack in full gear as an assaultman in the infantry during combat in Iraq and in training.  Reference is directed to the photographs submitted in January 2017, and the Veteran's testimony before the undersigned in October 2016.  It is also requested that the examiner(s) review the VA examination and records of treatment afforded the Veteran for his now service-connected post-concussion headaches, status post head trauma. 

3.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


